DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 10/14/2019.
Claim(s) 1-20 is/are pending in this Office Action.
Drawings



The drawings are objected to because “vehicle computing system 100” of Fig. 1 contains a typo, i.e., vehicle is spelled incorrectly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the first sentence, “Systems and methods for determining autonomous vehicle operational domains improve vehicle data usage are provided” does not make sense and appears to contains typographical errors.  Correction is required.  See MPEP § 608.01(b).

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.












Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “determining…one or more lanes within the plurality of potential travel routes based at least in part on at least one of: the one or more capabilities of the autonomous vehicle, a number of projected service requests, a regulation or policy, or an estimated travel time” is unclear. It is unclear how lanes are determined based on the vehicle capabilities, projected service requests, regulation or policy or estimated travel time. Lanes are determined for what? For the purposes of examination, the examiner is interpreting the scope of the claim to be the travel routes are analyzed to determine one or more lanes comprised by the travel routes wherein the analysis is based on at least one component of the Markush group of claim 11. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an

Claims 1-16 recite a computer-implemented method and therefore are a process. Claims 17-19 recite a computing system and therefore are a machine.  Claim 20 recites one or more tangible, non-transitory, computer-readable media and therefore is a manufacture. 
Claims 1 recites “a computer-implemented method for determining autonomous vehicle operational domains” comprising a series of steps which recite obtaining data and providing an output, wherein the limitation, “determining, by the computing system, a level of addressability of the operational domain based at least in part on the one or more capabilities of the autonomous vehicle and the plurality of potential travel routes within the operational domain, wherein the level of addressability represents an ability of the autonomous vehicle to provide a service within the operational domain”, under its broadest reasonable interpretation, is equivalent to a mental process of determining that the autonomous vehicle is capable of providing a service within an area. If the data from the which the determination is being based on shows that the autonomous has certain components which allows it to travel along a certain stretch of road (e.g., snow tires on an icy road), then a person can mentally determine the “level of addressability” of such an operation domain. Therefore, claim 1 recites at least a mental process under the judicial exception.
First, the judicial exception is not integrated into a practical application because the additional elements of the “computing system”, and the “one or more computing devices” which are recited in the claim are generic hardware components which do not integrate the judicial exception into a practical application. Further, “a computer-implemented method for determining autonomous vehicle operation domains, comprising…” as recited in the preamble is an intended use of the generic computer components recited in the claim. Therefore, claim 1 only recites these elements which merely implement the abstract idea by being used as a tool which performs the abstract idea.

Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated in applicant’s preamble of claim 1 (“for determining autonomous vehicle operation domain”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”).
Thus, there are no elements which integrate the judicial exception into a practical application.
This judicial exception does not recite additional elements that are sufficient to amount to
significantly more, because of the same reasons as those discussed above with respect to determining
that the claim does not integrate the abstract idea into a practical application.
If a claim limitation under its broadest reasonable interpretation recites limitations of a mental
process, without integrating into a practical application and without significantly more, then it falls
within the “Mental Processes” grouping of Abstract Ideas under the judicial exception. Accordingly,
claim 1 is ineligible.
Claims 17 and 20 comprises similar limitations as claim 1, and are thus similarly rejected, except claims 17 and 20 recite the additional components of “one or more processors” and “one or more tangible, non-transitory, computer readable media”. However, these components are generic hardware components which do not integrate the judicial exception into a practical application or amount to significantly more. Therefore, in absence of any other limitations which integrate the judicial exception into a practical application or amount to significantly more, claims 17 and 20 recite at least a mental process under the judicial exception.
Dependent claims 2-16, 18-19 do not provide limitations which integrate the judicial exceptions into a practical application or amount to significantly more, and thus, similarly recite at least a mental process under the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-10, 12-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balva (US 2019/0101401 A1), hereafter referred to as Balva-401.
Regarding claims 1, 17, and 20, Balva-401 teaches a computing system comprising: 
one or more processors (“processors 806”, Fig. 8); and 
one or more tangible, non-transitory, computer readable media (“memory 804”, Fig. 8) that collectively store instructions (“instructions”, para. 0051) that when executed by the one or more processors cause the computing system to perform a computer-implemented method for determining autonomous vehicle operational domains comprising (“FIG. 8 illustrates an example set of components that can comprise a computing device 800 such as the device described with respect to FIG. 7, as well as computing devices for other purposes such as application servers and data servers. The illustrated example device includes at least one main processor 802 for executing instructions stored in physical memory 804 on the device, such as dynamic random-access memory (DRAM) or flash memory”, para. 0051): 
obtaining data indicative of one or more capabilities (“available vehicle capacity”, Fig. 41) of an autonomous vehicle (“vehicle 100”, Fig. 1, “autonomous vehicles without dedicated drivers can be utilized as well within the scope of the various embodiments”, para. 0015) (“this example process first determines 504 available vehicle capacity for serving the requests. This can include, for example, determining which vehicles or transport mechanisms are available to that service area over the specified future period of time, as well as the available seating or other capacity of those vehicles for that period of time”, para. 0041); 
identifying one or more operational domains (“service area”, at least para. 0041 and para. 0028) (“various trip requests are received 502 from, or on behalf of, various potential customers of a transportation service. The requests in this example relate to a future period of time, for at least one specified service area or region”, para. 0041, “For a static vehicle assignment, vehicles can be committed to a service area for the entire duration of a service window, with labor cost being assumed to be fixed. For dynamic vehicle assignment, vehicles can be brought in and out of service as needed”, para. 0028);
for each of the one or more operational domains, obtaining data associated with a plurality of potential travel routes (“potential routing solutions”, para. 0042) within the respective operational domain (“Based at least in part upon the various available vehicles and capacity, a set of potential routing solutions can be determined 506”, para. 0042); 
(“routing quality score”, para. 0043) based at least in part on the one or more capabilities of the autonomous vehicle and the plurality of potential travel routes within the respective operational domain, wherein the level of addressability represents an ability of the autonomous vehicle to provide a service within the operational domain (“the various potential routing solutions can be analyzed 508 using an objective function that balances various factors…Each potential routing solution that is analyzed using the function, or at least that meets specific minimum criteria, can be provided with a routing quality score generated inserting the relevant values for the solution into the objective function”, para. 0043); and 
providing an output (“provide information”, “514”, Fig. 5, see also para. 0044) based at least in part on one or more of the respective levels of addressability associated with the one or more operational domains (“Once the solution is determined, the appropriate capacity can be allocated 514 based upon vehicles and seating, among other potential options, determined to be available for the determined region at, or near, the future period of time…Information about the selected routing option can then be provided 514 to particular customers, such as those associated with the received requests”, para. 0044).

Regarding claim 2, Balva-401 further teaches wherein the one or more capabilities of the autonomous vehicle are indicative of at least one of an ability of the autonomous vehicle to operate in a weather condition, a vehicle operating condition (“the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity”, para. 0016), or a vehicle maneuverability.

Regarding claim 3, Balva-401 further teaches wherein the operational domain comprises a geographic area (“a service area (e.g., a city)”, para. 0022), and wherein each of the plurality of potential travel routes start and end within the geographic area (“FIGS. 2A and 2B illustrate example origination and destination locations, and routes for serving those locations, that can be determined for a service area over a period of time in accordance with various embodiments”, para. 0004).

Regarding claim 4, Balva-401 further teaches wherein the plurality of potential travel routes is based at least in part on a plurality of travel routes that are traversable by a non-autonomous vehicle (“It should be understood that various types of vehicles can be used with different numbers or configurations of capacity, and that autonomous vehicles without dedicated drivers can be utilized as well within the scope of the various embodiments. Vehicles such as smart bicycles or personal transport vehicles may be used as well, which may include seating capacity for only a single rider or limited number of passengers”, para. 0015).

Regarding claim 5, Balva-401 further teaches wherein obtaining the data associated with the plurality of potential travel routes comprises: 
determining, by the computing system, the plurality of potential travel routes within the operational domain of the autonomous vehicle based at least in part on at least one of historic travel route data, simulated travel route data, or predicted travel route data (“This can include, for example, using one or more route determination algorithms that are configured to analyze the various origination and destination locations, as well as the number of passengers and corresponding time windows for each, and generate a set of routing solutions for serving the various requests”, para. 0042, see also para. 0037-0039).

Regarding claim 6, Balva-401 further teaches wherein determining, by the computing system, the level of addressability associated with the operational domain comprises: 
determining, by the computing system, a number of the potential travel routes (“the solution with the best…quality score can be selected for implementation”, para. 0043) that are traversable by the autonomous vehicle based at least in part on the one or more capabilities of the autonomous vehicle (“the various potential routing solutions can be analyzed 508 using an objective function that balances various factors, such as provider efficiency and customer satisfaction, or at least takes those factors into consideration as discussed elsewhere herein. Each potential routing solution that is analyzed using the function… In some embodiments, the solution with the best (e.g., highest or lowest) quality score can be selected for implementation”, para. 0043, see also para. 0032 and Fig. 3).

Regarding claim 7, Balva-401 further teaches wherein the level of addressability of the operational domain is based at least in part on at least one of the number of the potential travel routes that are traversable by the autonomous vehicle, a travel distance (“rider miles (or other distance)”, para. 0029) associated with the number of the potential travel routes that are traversable by the autonomous vehicle, a predicted number of service requests (“planned number of riders”, para. 0029) associated with the potential travel routes that are traversable by the autonomous vehicle, a predicted service time (“driver time”, “time needed to finish the ride”, “time in traffic”, para. 0029) associated with the potential travel routes that are traversable by the autonomous vehicle, or a predicted level of revenue (“one or more revenue or profitability factors”, para. 0040) associated with the potential travel routes that are traversable by the autonomous vehicle (“Various factors can be considered with respect to a service efficiency (or equivalent) metric…”, para. 0029, “Various pricing methods can be used in accordance with the various embodiments, and in at least some embodiments the pricing can be used as a metric for the optimization.”, para. 0040).

Regarding claim 8, Balva-401 further teaches: obtaining, by the computing system, information associated with the operational domain, wherein the information is indicative of at least one of weather associated with the operational domain, a regulation or policy (“quality of service (QoS) compliance”, para. 0021) associated with the operational domain, a lighting condition associated with the operational domain, or object data associated with the operational domain (“At least one optimization algorithm can be applied to adjust the various factors considered in order to improve a result of the objective function, such as to minimize or maximize the score for a set of route options. The optimization can apply not only to particular routes and vehicles, for example, but also to future planned routes, individual riders or packages, and other such factors…An objective function serves as a codification of a desire to balance various factors of importance, as may include…the service delivery efficiency for a given area and the quality of service (QoS) compliance for specific trips, among other such options”, para. 0021).

Regarding claim 9, Balva-401 further teaches wherein determining, by the computing system, the level of addressability of the operational domain comprises: determining, by the computing system, the level of addressability of the operational domain based at least in part on the information associated with the operational domain (“Another component metric that can be utilized in various embodiments relates to the quality of service (QoS) compliance…factors can relate to whether origination or destination locations were reassigned, as well as whether riders had to wait for an excessive period of time at any of the stops. Reassignment of vehicles, overcapacity, vehicle performance issues, and other factors may also be considered when determining the QoS compliance score. In some embodiments the historical performance of a route based on these factors can be considered when selecting proposed routes as discussed herein”, para. 0027).

Regarding claim 10, Balva-401 further teaches wherein determining, by the computing system, the level of addressability of the operational domain comprises: 
identifying, by the computing system, a plurality of sub-regions of the operational domain (“With respect to service delivery efficiency, the efficiency can be determined for a specific service area (or set of service areas)”, para. 0028); and 
determining, by the computing system, a respective level of addressability for each of the sub-regions of the operational domain (“Component metrics, such as…service delivery efficiency can serve at least two purposes. For example, the metrics can help to determine key performance indicator (KPI) values useful for, in some embodiments, planning service areas and measuring their operational performance”, para. 0022, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”).

Regarding claim 12, Balva-401 further teaches wherein providing, by the computing system, the output associated with the operational domain based at least in part on the level of addressability associated with the operational domain comprises: 
outputting, by the computing system, data indicative of the level of addressability of the operational domain (“Information about the selected routing option can then be provided 514 to particular customers, such as those associated with the received requests”, para. 0044, wherein the “information about the selected routing option” is data indicative of the “routing quality score”).

Regarding claim 13, Balva-401 further teaches wherein providing, by the computing system, the output associated with the operational domain based at least in part on the level of addressability associated with the operational domain comprises: 
(“determining routes and stops”, para. 0044) for at least a portion of the operational domain; and 
outputting, by the computing system, data indicative of the mapping instruction for at least the portion of the operational domain (“Once the solution is determined, the appropriate capacity can be allocated 514 based upon vehicles and seating, among other potential options, determined to be available for the determined region at, or near, the future period of time. This can include, for example, determining routes and stops, and assigning vehicles with appropriate capacity to specific routes”, para. 0044).

Regarding claim 14, Balva-401 further teaches wherein providing, by the computing system, the output associated with the operational domain based at least in part on the level of addressability associated with the operational domain comprises: 
determining, by the computing system, one or more boundaries (wherein “vehicles that get better gas mileage in town and some that get better gas mileage on the highway” and “specific vehicles might also be due to service for a specific mileage target” create “boundaries within which an autonomous vehicle can operate in an operational domain” as interpreted from applicant’s specification, para. 00124) of the operational domain based at least in part on the level of addressability; and 
outputting, by the computing system, data indicative of the one or more boundaries of the operational domain (“Once the solution is determined, the appropriate capacity can be allocated 514 based upon vehicles and seating, among other potential options, determined to be available for the determined region at, or near, the future period of time…The assignment of specific types of vehicles for certain routes may also be specified in the routing options, as there may be certain types of vehicles that get better gas mileage in town and some that get better gas mileage on the highway, for example, such that operational costs can be broken down by types of vehicles as well. In some embodiments specific vehicles might also be due to service for a specific mileage target, which can be factored in as well as other factors, such as cost per mile, type of gasoline, fuel, or power utilized, and the like.”, para. 0044).

Regarding claim 16, Balva-401 further teaches wherein the one or more capabilities comprise a first capability (“which vehicles or transport mechanisms are available to that service area over the specified future period of time”, para. 0041) of the autonomous vehicle and a second capability (“available seating or other capacity of those vehicles for that period of time”, para. 0041) of the autonomous vehicle, and wherein determining the level of addressability for the operational domain comprises: 
determining a first level of addressability for the first operational domain based at least in part on the first capability of the autonomous vehicle (“A backend system, or other provider service, can take this information and attempt to match the request with a specific vehicle having capacity at the appropriate time. As known for such purposes, it can be desirable to select a vehicle that will be near the origination location at that time in order to minimize overhead such as fuel and driver costs”, para. 0016); 
determining a second level of addressability for the first operational domain based at least in part on the second capability of the autonomous vehicle (“see para. 0016 citation above); and 
determining a prioritization (“prioritize either parameter”, para. 0032) of the first capability of the autonomous vehicle and the second capability of the autonomous vehicle based at least in part on the first level of addressability and the second level of addressability (“Different objective functions can prioritize either parameter…based on service goals, but can attempt to ensure that the metrics both satisfy specified service criteria”, para. 0032, see also para. 0043), 
(wherein the information provided in “514” is indicative of analysis performed in “504”-“512” which comprises aforementioned prioritization of para. 0032).

Regarding claim 18, Balva-401 further teaches wherein the one or more operational domains comprise a first operational domain associated and a second operational domain (wherein Balva teaches a “set of service areas” and thus teaches at least more than one “service area”, “With respect to service delivery efficiency, the efficiency can be determined for a specific service area (or set of service areas)”, para. 0028), wherein determining, for each respective operational domain, the level of addressability comprises: 
determining a first level of addressability for the first operational domain based at least in part on the one or more capabilities of the autonomous vehicle and a first plurality of potential travel routes within the first operational domain (“Component metrics, such as…service delivery efficiency can serve at least two purposes. For example, the metrics can help to determine key performance indicator (KPI) values useful for, in some embodiments, planning service areas and measuring their operational performance”, para. 0022, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”); and 
determining a second level of addressability for the second operational domain based at least in part on the one or more capabilities of the autonomous vehicle and a second plurality of potential travel routes within the second operational domain (see para. 0022 citation above, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”).

Regarding claim 19, Balva-401 further teaches wherein the one or more capabilities comprise a first capability of the autonomous vehicle (“which vehicles or transport mechanisms are available to that service area over the specified future period of time”, para. 0041) and a second capability (“available seating or other capacity of those vehicles for that period of time”, para. 0041) of the autonomous vehicle, wherein the one or more operational domains comprise a first operational domain, and wherein determining, for each respective operational domain (wherein Balva teaches a “set of service areas” and thus teaches at least more than one “service area”, “With respect to service delivery efficiency, the efficiency can be determined for a specific service area (or set of service areas)”, para. 0028), the level of addressability comprises: 
determining a first level of addressability for the first operational domain based at least in part on the first capability of the autonomous vehicle (“Component metrics, such as…service delivery efficiency can serve at least two purposes. For example, the metrics can help to determine key performance indicator (KPI) values useful for, in some embodiments, planning service areas and measuring their operational performance…For instance, locations for which to select service deployment can be considered, such as where a service area (e.g., a city) can be selected, and it may be desired to develop or apply a deployment or selection approach that is determined to be optimal, or at least customized for, the particular service area”, para. 0022, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”); and 
determining a second level of addressability for the first operational domain based at least in part on the second capability of the autonomous vehicle (see para. 0022 citation above, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 2019/0101401 A1) in view of Haque et al. (US 2019/0051174 A1), hereafter referred to as Haque.
Regarding claim 11, Balva-401 does not explicitly teach: determining, by the computing system, one or more lanes within the plurality of potential travel routes based at least in part on at least one of: 
However, Haque teaches travel path and location predictions, comprising:
determining, by a computing system (“computer system 1100”, Fig. 11, para. 0095-0096), one or more lanes (“right lane”, “changing lanes and stay on the freeway”, “leftmost lane”, para. 0040) within a plurality of potential travel routes (“projected location 404”, “projected location 406”, “projected location 416”, “projected location 410”, “projected location 412”, Fig. 4) based at least in part on at least one of: one or more capabilities of the autonomous vehicle, a number of projected service requests, a regulation or policy, or an estimated travel time (“In the example 400 of FIG. 4, for request location 414, the dynamic transportation matching system may identify provider 402 and provider 408 as potential available providers to match and fulfill the transport request. For each provider, projected locations may be determined. For each projected location, the dynamic transportation matching system may factor, in addition to or alternative to environmental data, probabilities and prior transport data as discussed above, current kinematic data associated with the provider vehicle may also be factored into the confidence score determination. Kinematic data may include, but is not limited to, the speed of the provider vehicle, the acceleration, lane position, etc.”, para. 0040).
All the components are known in Balva-401 and Haque. Both teach determining travel paths of a vehicle in order to provide a service in an operational domain (“provide a service…in a particular geographic region”, para. 0021 of Haque). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Balva-401 with the teachings of Haque by determining “projected locations” specific to a location within a “lane”, as taught by Haque (para. 0040). The motivation for doing so would be “to determine the best match to fulfill the request”, as taught by Haque (para. 0041).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva (US 2019/0101401 A1) in view of Balva (US 2021/0140777 A1), hereafter referred to as Balva-777.
Regarding claim 15, Balva-401 further teaches wherein the operational domain is a first operational domain, wherein the level of addressability is a first level of addressability for the first operational domain, and wherein the method further comprises: 
obtaining, by the computing system, data associated with a plurality of travel routes within a second operational domain (wherein Balva teaches a “set of service areas” and thus teaches at least more than one “service area”, “With respect to service delivery efficiency, the efficiency can be determined for a specific service area (or set of service areas)”, para. 0028); 
determining, by the computing system, a second level of addressability of the second operational domain based at least in part on the one or more capabilities of the autonomous vehicle and the plurality of potential travel routes within the second operational domain (“Component metrics, such as…service delivery efficiency can serve at least two purposes. For example, the metrics can help to determine key performance indicator (KPI) values useful for, in some embodiments, planning service areas and measuring their operational performance”, para. 0022, see also para. 0043 citation in the rejection to claim 1 wherein this determining step would be performed for each “set of service areas”), but does not explicitly teach
determining, by the computing system, a ranking of at least the first operational domain and the second operational domain based at least in part on the first level of addressability and the second level of addressability, 
wherein providing the output comprises outputting, by the computing system, data indicative of the ranking of at least the first operational domain and the second operational domain.


determining, by a computing system (“computing device 1600”, Fig. 16, para. 0125), a ranking (“quantization”, para. 0064) of at least a first operational domain and a second operational domain (“distribution 860 corresponds to a service area that is broken up into an array of quantized regions”, para. 0064, wherein each region is one operation domain, see Fig. 8D) based at least in part on a first level of addressability and a second level of addressability (“the capacity can include a seat for a human rider or sufficient available volume for a package or object to be transported, among other such measures of capacity”, para. 0024, wherein “capacity” corresponds to applicant’s “level of addressability”) (“FIG. 8D illustrates one example approach for incorporating future capacity and vehicle locations in density matching that can be utilized in accordance with various embodiments. The distribution 860 corresponds to a service area that is broken up into an array of quantized regions. Any appropriate quantization or region selection approach may be utilized, as may be based upon distance, population, average demand, and the like”, para. 0064), 
wherein providing output comprises outputting, by the computing system, data indicative of the ranking of at least the first operational domain and the second operational domain (“Based at least in part upon the actual and predicted demand, a predicted demand can be determined 1006 for various regions of the service area. This can be for…fixed, quantized regions based upon distance or other criteria”, para. 0077, “The relevant routing data can then be transmitted 1016 to the impacted vehicles”, para. 0079, wherein the transmitted “routing data” of “1016” is indicative of the “fixed, quantized regions” (para. 0077) which have been ranked).
All the components are known in Balva-401 and Balva-777. Both teach determining a first and a second operational domain, each domain comprising a level of accessibility. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Balva-401 and Balva-777 by incorporating the “approach for incorporating future capacity and vehicle .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665